DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the claimed amendment filed on September 29, 2022, in which claims 1, 3-10, 12-18 and 20 are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, 12-18 and 20 have been considered but are moot in view of a new ground of rejection necessitated by amendment.

Remark
Applicant asserted that the invention as claimed can not be a mental process because it requires storing the transform for the training data and statistics for the transform in memory. The examiner disagrees with the precedent assertion. Under step 2A prong, the claims as a whole  were examined to determine whether the claims recite a judicial exception and whether the claims are integrated the exception into a practical application of that exception. The examiner finds that the “storing the transform for the training data and statistics for the transform in memory” does not recite any additional element or combination of elements that integrate the selected exception into a practical application, and also does not recite any additional element or combination of elements that amounts to significantly more than the selected exception. Such “storing the transform for the training data and statistics for the transform in memory” does not improve the functioning of a computer or improves another technology or technical field. Note that the application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus does not transform the claims into patent-eligible subject matter
The claimed feature does not improve upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. The burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology.
Applicant should duly note that a general purpose computer that applies a judicial exception by use of conventional computer functions does not qualify as a particular machine. Therefore, merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Clearly, additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception (see MPEP § 2106.05(f)).
The transform for the training data does not result to any transformation, it is definitively does not provide significantly more (or integrate a judicial exception into a practical application).
That transform for the training data contributes only nominally or insignificantly to the execution of the claimed method (e.g.in a data gathering) would not provide significantly more than the judicial exception (See MPEP § 2106.05(g)) for more information on insignificant extra-solution activity.
For claim limitations that recite a generic computer component performing generic computer functions at a high level of generality, such as using the Internet to gather data, examiners has explained why these generic computing functions do not meaningfully limit the claim. Please, see (MPEP § 2106.05(f)), for more information about generic computing functions that the courts have found to be mere instructions to implement a judicial exception on a computer, and MPEP § 2106.05(d) for more information about well understood, routine, conventional activities and elements. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
Furthermore, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed 1n a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(ID) (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAPE, Ine. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPO2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPO2d at 1092- 93).
The “processor” and “storage media or device” amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrate by: Relevant court decision: the followings are examples of court decisions demonstrating well-understood, routine and conventional activities, see e.g., MEPE 2106.05(d)(II): Computer readable storage media comprising instructions to implement a method, e.g., see (Versata Dev. Group, Inc.v. SAP Am., Inc.- similarly, the current invention recites “a computer program product, the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions collectively stored on the one or more non-transitory computer-readable storage media, the program instructions executable by a processor to cause the processor to initiate operations.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-10, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, 10 and 18 are directed to a method, system, and computer program product respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
The limitation of “obtaining”, which specifically reads “obtaining, with one or more processors, an instruction to create a model using training data” in claims 1, 10 and 18, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “with one or more processors”, nothing 1n the claim element precludes the steps from practically being performed in a human mind. For example, but for the “with one or more processors” language, “obtaining”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, obtaining information associated with training data.
The limitation of “determining”, which specifically reads “determining, with the one or more processors, whether the instruction specifies a transform of the training data;
in response to determining that the instruction specifies the transform, determining, with the one or more processors, whether one or more functions of the transform requires statistics on the training data” in claims 1, 10, and 18, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “with the one or more processors”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “with the one or more processors” language, “determining”, in the context of this claim encompasses the user mentally the user analyzing and determining at least part of the obtained information for training data.
The limitation of “generating”, which specifically reads “in response to determining that the one or more functions of the transform requires statistics on the training data, generating, with the one or more processors, the statistics from the training data based on the one or more functions of the transform”; “generating, with the one or more processors, transformed training data from both the training data and the statistics using the transform”; “generating, with the one or more processors, the model with the transformed training data” in claims 1, 10 and 18, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “with the one or more processors”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “with the one or more processors” language, “generating”, in the context of this claim encompasses the user mentally the user analyzing and determining at least part of the obtained information for presentation, in other words, presenting certain results of the obtained and analysis training data. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “accessing, with the one or more processors, the training data”; and “storing, with the one or more processors, a representation of the transform and the statistics as metadata for the model”.
The limitations “accessing, with the one or more processors, the training data”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).
The limitation “storing, with the one or more processors, a representation of the transform and the statistics as metadata for the model”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05 (2)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims 1, 10 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed 1n a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(ID) (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAPE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPO2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPO2d at 1092- 93).
For claim limitations that recite a generic computer component performing generic computer functions at a high level of generality, such as using the Internet to gather data, examiners has explained why these generic computing functions do not meaningfully limit the claim. Please, see (MPEP § 2106.05(f)), for more information about generic computing functions that the courts have found to be mere instructions to implement a judicial exception on a computer, and MPEP § 2106.05(d) for more information about well understood, routine, conventional activities and elements. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
The “processor” and “storage media or device” amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrate by: Relevant court decision: the followings are examples of court decisions demonstrating well-understood, routine and conventional activities, see e.g., MEPE 2106.05(d)(II): Computer readable storage media comprising instructions to implement a method, e.g., see (Versata Dev. Group, Inc.v. SAP Am., Inc.- similarly, the current invention recites “a computer program product, the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions collectively stored on the one or more non-transitory computer-readable storage media, the program instructions executable by a processor to cause the processor to initiate operations.” The claims 1, 10 and 18 are not patent eligible.
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to the functioning of a computer itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, claim 1 is directed to an abstract idea. The remaining independent claims 10 and 18 fall short the 35 USC 101 requirement under the same rationale.
The dependent claims 3-9, 12-17 and 20 when analyzed and each taken as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. Specifically:

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein: the training data includes data entries; and generating the statistics from the training data comprises using all of the data entries”, which further elaborates on the abstract idea by using all of the data entries of the training data, and therefore, does not amount to significantly more. Same rationale applies to claims 12 and 20, since they also recite limitations that further elaborate on the abstract idea

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein: the training data includes data entries; and generating the statistics from the training data comprises using a portion of the training data”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 13, since it also recites limitations that further elaborate on the abstract idea.

Claim 5 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim 5 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein generating the transformed training data from both the training data and the statistics comprises performing one or more functions on the portion of the training data based on the transform”, which further elaborates on the abstract idea by performing a function on the portion of the training data based on the transform, and therefore, does not amount to significantly more than the abstract idea. Same rationale applies to claim 14, since it also recites limitations that further elaborate on the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein: the instruction indicates a portion of the training data; and accessing the training data comprises accessing the portion of the training data”, which further elaborates on the abstract idea by specifying a portion of the training data to access, and therefore, does not amount to significantly more. Same rationale applies to claim 16, since it also recites limitations that further elaborate on the abstract idea.

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein obtaining the instruction to create a model comprises obtaining an SQL query that contains the instruction”, which amounts to data-gathering steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05 (g)). The data-gathering elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra- solution activity (See MPEP 2106.03(d)).



Claim 9 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 9 recites the same abstract idea of claim 1. The claim recites the additional limitation of “receiving, with the one or more processors, prediction data; obtaining, with the one or more processors, the model; determining, with the one or more processors, whether the metadata for the model includes the representation of the transform; in response to determining that the metadata for the model includes the representative of the transform, determining, with the one or more processors, that the one or more functions of the transform requires the statistics on the training data; in response to determining that the one or more functions of the transform requires the statistics on the training data, accessing, with the one or more processors, the statistics from the metadata; generating, with the one or more processors, transformed prediction data from the prediction data and the statistics using the transform; and generating, with the one or more processors, a prediction from the transformed prediction data using the model”, where the “obtaining, determining, and generating” limitations further elaborates on the abstract idea by obtaining model, determining the metadata for the model and the function of the transform requires the statistic on the training data  and generate a prediction. and where the “receiving, accessing and storing ” limitations amount to data gathering steps, which 1s considered to be insignificant extra- solution activity, (See MPEP 2106.05(g)). The data gathering elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d)(ID) (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buyS ATE, Inc. v. Google, Inc, 765 F.3d 1350, 1355, 112 USPO2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm, Inc., 793 F.3d 1306, 1334, 115 USPO2d 1681, 1701 (Fed. Cir. 2015)). These limitations do not amount to significantly more than the abstract idea. Same rationale applies to claim 17, since it also recites limitations that further elaborate on the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein: determining whether the instruction specifies the transform comprises identifying one or more analytic functions of the transform in the instruction; and generating transformed training data from both the training data and the statistics comprises converting the one or more analytic functions to one or more scalar functions using the statistics prior to performing the one or more scalar functions on the training data”, transform the abstract into a practical application. Therefore, claim 6 is eligible under 35 USC 101. Same rationale applies to claim 15, since it also recites limitations that further elaborate on the eligibility subject matter under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims 1, 10 and 18 recite “machine learning preprocessing without built-in preprocessing functions, the operations”. However, the body of the claims does not mention anything wherein the machine learning preprocess without built in preprocessing functions. It is also unclear how the machine learning would preprocess without built in preprocessing functions. The preamble of the claims has not given patentable weight. 
Amendment to the claims is hereby required. The dependent claims 3,9, 12-17 and 20 are rejected for incorporating the deficiency of their respective base claims by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-10, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Achin et al., (hereinafter “Achin”) US 2018/0046926 in view of Dirac et al., (hereinafter “Dirac”) US 2015/0379430.
As to claims 1, Achin discloses (see [0084], a predictive modeling apparatus including: a memory configured to store a machine-executable module encoding a second-order predictive modeling procedure associated with a second-order predictive model, wherein the second-order predictive modeling procedure includes a plurality of tasks including at least one pre-processing task and at least one model-fitting task)
 obtaining, with one or more processors, an instruction to create a model using training data (see [0026]-[0027] and [0067], fitting a predictive model to the training data to obtain a fitted model in order to predict values of one or more output variables of a prediction problem based on values of one or more input variables); and 
generating, with the one or more processors, the model with the transformed training data (see [0026]-[0227] and [0042], generating a model to fit the training data).
Dirac, however, discloses, (see [0213], [0226], [0229), obtain one or more sets of predictions to construct the trees and train the model using the training data set, while the execution costs refer to the resources used when the models make predictions on new data that was not used for the training phase.
In particular, Dirac discloses the claimed “determining, with the one or more processors, whether the instruction specifies a transform of the training data (see [0086], descriptors of feature processing transformations to be applied to input data for training models);
in response to determining that the instruction specifies the transform, determining, with the one or more processors, whether one or more functions of the transform requires statistics on the training data (see [0087], [0090], identifying function for the statistics on the records, feature processing, model training, and prediction of the training data);
accessing, with the one or more processors, the training data (see [0186], and [0239]- [0240], accessing the training set of data);
in response to determining that the one or more functions of the transform requires statistics on the training data, generating, with the one or more processors, the statistics from the training data based on the one or more functions of the transform (see [0140] and [0239]- [0240], specifying transformations to be performed on specified sets of data records to prepare the records for use for model training and prediction);
generating, with the one or more processors, transformed training data from both the training data and the statistics using the transform (see [0239]- [0240], [0248], and [0277], expected to make predictions based at least in part on weighted sums of feature values derived from the training data via one or more feature processing transformations of the types described earlier and generating training the model in response to the invocation of the API by the client and placed in a job queue); 
generating, with the one or more processors, the model with the transformed training data (see [0240]-[0241] and [0246], generate a candidate set of feature processing transformations, and then prune that candidate set to identify proposals based on the quality metrics, goals and/or constraints identified for the model, wherein a model can be re-created based on a new training data); and
storing, with the one or more processors, a representation of the transform and the statistics as metadata for the model (see [0234], and [0239]- [0240], storing and providing training data to the MLS may have a significant impact on the client's overall costs of obtaining solutions to machine learning problems, such training data reduction optimizations may be especially valuable).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system Achin with prediction modeling of Dirac in order to allow the users to select modeling procedures for execution, thereby monitoring the performance of deployed predictive models, and updating the performance metadata associated with the modeling techniques that generated the deployed models.

As to claims 3, the combination of Achin and Dirac discloses the invention as claimed. In addition, Dirac discloses the method of claim 2, wherein: the training data includes data entries; and analyzing the training data to obtain the statistics comprises using all of the data entries to obtain the statistics (see [0138], [0177] and [0186]- [0188]).

As to claims 4, the combination of Achin and Dirac discloses the invention as claimed. In addition, Dirac discloses the method of claim 2, wherein analyzing the training data to obtain the statistics comprises analyzing a portion of the training data identified by the instruction (see [0090] and [0239]- [0240],).

As to claims 5, the combination of Achin and Dirac discloses the invention as claimed. In addition, Dirac discloses the method of claim 4, wherein generating the transformed training data from both the training data and the statistics comprises performing one or more functions on the portion of the training data based on the transform (see [0123] and [0140]).

As to claims 6, Dirac discloses the method of claim 1, wherein: determining whether the instruction specifies the transform comprises identifying one or more analytic functions of the transform in the instruction, and generating transformed training data from both the training data and the statistics comprises converting the one or more analytic functions to one or more scalar functions using the statistics prior to performing the one or more scalar functions on the training data (see [0123] and [0140]).

As to claims 7, the combination of Achin and Dirac discloses the invention as claimed. In addition, Dirac discloses the method of claim 1, wherein: the instruction indicates a portion of the training data, and accessing the training data comprises accessing the portion of the training data (see [0086] and [0239]- [0240],).

As to claims 9, the combination of Achin and Dirac discloses the invention as claimed. In addition, Dirac discloses the method of claim 1, comprising:
receiving prediction data (see [0090], provide useful predictions for various input data sets);
obtaining the model (see [0090], underlying model);
determining whether the metadata for the model includes the transform (see [0004], [0090] and [0239]- [0240], determine the impact on prediction run-time cost of using a processed variable and transformations have to be applied on various input data variables before the data can be used effectively to train models);
in response to determining that the metadata for the model includes the transform, determining that the transform requires statistics on the training data used to train the model (see [0087], and [0090]);
in response to determining that the transform requires statistics on the training data, accessing the statistics from the metadata (see [0115], [0119]);
generating transformed prediction data based on the transform, the statistics, and the prediction data (see [0125], and [0126]); and
determining a prediction based on the transformed prediction data and the model (see [0140] and [0239]- [0240]).
As to claims 10, 12-14, 16-17, claims 10, 12-14 and 16-17 are systems for performing the method of claims 1, 3-5, 7 and 9 above. They are rejected under the same rationale.

As to claims 18 and 20, claims 18 and 20 are non-transitory computer-readable media storing instructions for executing the method of claims 1, 3-5, 7 and 9 above. They are rejected under the same rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Achin et al., (hereinafter “Achin”) US 2018/0046926 in view of Dirac et al., (hereinafter “Dirac”) US 2015/0379430 in further in view of Jayaraman et al., (hereinafter “Jayaraman”) US 2020/0234162.
As to claims 8, the combination of Achin and Dirac discloses the invention as claimed except for the claimed wherein obtaining the instruction to create a model comprises obtaining an SQL query that contains the instructions.
However, Jayaraman discloses the method of claim 1, wherein obtaining the instruction to create a model comprises obtaining an SQL query that contains the instructions (see [0058] and [0133], having an SQL statement).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the combined system of Achin and Dirac to obtain an SQL query that contains instruction in order to eliminate unnecessary development complexity to efficiently create custom applications, thereby predicting generation of machine learning model.
Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: this claimed features “determining whether the instruction specifies the transform comprises identifying one or more analytic functions of the transform in the instruction;; and generating transformed training data from both the training data and the statistics comprises converting the one or more analytic functions to one or more scalar functions using the statistics prior to performing the one or more scalar functions on the training data” in conjunction with all other limitations of the independent claims render claims 6 and 15 allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180240024 (involved in gathering partially incomplete data from a data source, and a model definition module in communication with the connector for receiving a definition and for converting a subset of the gathered data into a prediction model in accordance with the received definition, wherein a prediction module receives a prediction query and for supplying an event prediction in response to the received prediction query, where the supplied event prediction is based on the prediction model).

US 20160078361 (involved in identifying pruning victims from a set of features whose weights are included in the parameter vector, wherein a quantile analysis is performed without a sort operation, a computing device removes a particular weight corresponding to a particular pruning victim of the pruning victims from the parameter vector, wherein the computing device generates a prediction using feature for which a weight is determined after the particular weight of the particular pruning victim is removed from the parameter vector).
US 20150379429 (involved in training a machine learning model to generate the values of multiple output variables, wherein the output variables are provided corresponding to the respective observation records at a machine learning service of a provider network, and comprise a particular output variable, where multiple evaluation runs of the machine learning model performed using the respective evaluation data sets are generated, and provide a statistical distribution of the particular output variable.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.

In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        December 8, 2022